Citation Nr: 0905792	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-03 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition 
claimed as secondary to service-connected PTSD.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), prior to October 25, 2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to 
August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2008 Order, the Court 
endorsed a December 2008 joint motion for remand, vacated the 
July 2007 Board decision that denied the claims, and remanded 
the matter for compliance with the instructions in the joint 
motion.

In July 2007, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision of the RO in Winston-Salem, North Carolina, which 
denied service connection for a heart condition and continued 
a 50 percent rating for PTSD and a November 2004 rating 
decision of the RO in Fort Harrison, Montana, which denied 
entitlement to TDIU.  The appellant's January 2006 Statement 
of the Case granted an increased rating of 70 percent for 
PTSD.

The appellant testified before the undersigned at a May 2006 
hearing at the RO.  A transcript has been associated with the 
file.

During the pendency of the appeal, entitlement to TDIU was 
granted effective October 25, 2007 by rating decision dated 
in April 2008.  The Board notes, with respect to increased 
ratings, the United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is allowed.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  
Entitlement to TDIU prior to October 25, 2007, remains on 
appeal.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The appellant has not 
waived RO consideration of that evidence.  As the Board must 
remand regardless, there is no harm to the appellant.  38 
C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand these claims for additional 
development.  The appellant has indicated that he received 
vocational rehabilitation in 2001 through a Helena, Montana, 
VA facility.  Per the December 2008 joint motion for remand, 
these records must be obtained for the file for the increased 
rating and service connection claim.  The TDIU claim is 
considered inextricably intertwined to these claims.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, 
the Board must remand all of the claims for the additional 
records.  

Additionally, the Board observes that the appellant has been 
receiving treatment from VA on an ongoing basis.  The records 
on file reflect treatment only through November 2007.  To 
correctly assess the appellant's current disability, all 
records of treatment from November 2007 to the present must 
be considered.  Therefore, those records must be obtained for 
the file.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's 2001 vocational 
rehabilitation records from the Helena, 
Montana, VA facility and his VA treatment 
records concerning PTSD from November 2007 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2. Obtain the appellant's records from St. 
Peter's Hospital dated in November 2003 
and pertaining to treatment of heart 
problems.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

